                          UNITEED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

SHERI SHAW,                                )
                                           )
       Plaintiff,                          )      CASE NO. 3:19-cv-00242
                                           )
v.                                         )
                                           )
PAYPAL, INC. d/b/a                         )
BILL ME LATER, INC.,                       )
                                           )
       Defendant.                          )


      JOINT MOTION TO STAY PROCEEDINGS IN FAVOR OF ARBITRATION


       COME NOW Plaintiff Sheri Shaw (“Plaintiff”) and Defendant Bill Me Later, Inc.

(incorrectly identified as “PayPal, Inc. d/b/a Bill Me Later, Inc.”) (“Defendant”), by and

through counsel, jointly file this Motion to Stay Proceedings in Favor of Arbitration. In

support thereof, the parties state as follows:

       1.      On March 25, 2019, Plaintiff filed a Complaint against Defendant wherein

Plaintiff alleges Defendant violated the Telephone Consumer Protection Act, 47 U.S.C.

§ 227 et seq. (“TCPA”) in an attempt to collect a consumer debt. [Doc. 1].

       2.      The account that is the subject of this action is governed and controlled by

written Terms and Conditions which provide that any disputes or claims “…will be

resolved exclusively through final and binding arbitration, rather than in court…” (the

“Terms and Conditions”).      A true and correct copy of the Terms and Conditions is

attached as Exhibit A.

       3.      Plaintiff does not challenge the validity or applicability of the arbitration

clause in the Terms and Conditions and agrees to transfer this matter to arbitration.



     Case 3:19-cv-00242 Document 13 Filed 05/01/19 Page 1 of 4 PageID #: 29
Accordingly, the parties jointly move to stay the above-captioned matter in favor of

arbitration. See Doe v. Déjà vu Consulting, Inc., 2017 U.S. Dist. LEXIS 142019 at *26-

27 (M.D. Tenn. Sep. 1, 2017) (recognizing that the Supreme Court has interpreted the

Federal Arbitration Act to mean that a court must stay or dismiss a case in favor of

arbitration “once it is satisfied that the issue is arbitrable under the agreement”) (quoting

Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 400 (1967)); see also

Fazio v. Lehman Bros., Inc., 340 F.3d 386, 392 (6th Cir. 2003) (“[i]f a court determines

that the cause of action is covered by an arbitration clause, it must stay the proceedings

until the arbitration process is complete.”).

       4.     The parties also submit that a stay of this action will promote judicial

economy and conserve judicial resources as the stay would prevent unnecessary

expenditures of the Court’s resources while this matter is arbitrated pursuant to the

Terms and Conditions.

       5.     Lastly, Defendant’s response to Plaintiff’s Complaint is due on May 1,

2019. Therefore, should this Court deny the parties’ Joint Motion to Stay Proceedings,

Defendant respectfully requests that Defendant be permitted to file its response to

Plaintiff’s Complaint within fourteen (14) days of the Court entering such denial.

       WHEREFORE, for the foregoing reasons, the parties jointly request that this

Court grant their Motion to Stay Proceedings in Favor of Arbitration.




                                                2

    Case 3:19-cv-00242 Document 13 Filed 05/01/19 Page 2 of 4 PageID #: 30
                                Dated: May 1, 2019



                                Respectfully submitted,

                                /s/ F. Laurens Brock
                                F. Laurens Brock (BPR No. 17666)
                                Adams and Reese LLP
                                424 Church Street, Suite 2700
                                Nashville, Tennessee 37219
                                Telephone: (615) 259-1450
                                Fax: (615) 259-1470
                                larry.brock@arlaw.com


                                Louis M. Ursini III
                                Adams and Reese LLP
                                101 East Kennedy Boulevard, Suite 4000
                                Tampa, Florida 33602
                                Telephone: (813) 402-2880
                                Fax: (813) 402-2887
                                louis.ursini@arlaw.com
                                Counsel for Defendant




                                  3

Case 3:19-cv-00242 Document 13 Filed 05/01/19 Page 3 of 4 PageID #: 31
                                CERTIFICATE OF SERVICE

      The undersigned certifies that a copy of the foregoing was served via ECF on all

counsel of record as follows:

                                  Frank H. Kerney, III
                                   Morgan & Morgan
                                One Tampa City Center
                            201 N. Franklin Street, Suite 700
                                 Tampa, Florida 33602
                                  Counsel for Plaintiff




Dated: May 1, 2019                       Respectfully submitted,

                                         ADAMS AND REESE LLP

                                         /s/F. Laurens Brock
                                         F. Laurens Brock (BPR No. 017666)
                                         Counsel for Defendant PayPal, Inc.




                                           4

    Case 3:19-cv-00242 Document 13 Filed 05/01/19 Page 4 of 4 PageID #: 32
